Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 05/20/2022. Claims 1 and 4 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2012-131184 A, with English Machine Translation Provided) in view of Guillaumain et al. (US 2019/0248184 A1), Fuji (US Patent No. 4,320,791), Mito (JP 2007069745 A, with English Machine Translation), Isobe (US 2010/0032072 A1) and optionally Kon et al. (US 2017/0305197 A1).
Regarding claim 1, Taniguchi teaches a tire (Fig. 1, Ref. Num. 12) comprising a pair of bead cores (Fig. 1, Ref. Num. 32), a carcass (Fig. 1, Ref. Num. 20) that straddles the pair of bead cores and having end portions that are anchored on the bead cores, a tread (Fig. 1, Ref. Num. 14) that is provided at an outer side, in a tire radial direction, of the carcass, and at the outer side, in a tire radial direction, of the carcass and at an inner side, in a tire radial direction, of the tread a single belt layer (Fig. 1, Ref. Num. 22) where the belt layer is formed of cords extending in a spiral form along a tire circumferential direction (Para. [0031]) and are embedded in a matrix of topping rubber (Para. [0032]). However, Taniguchi does not teach that the tire is a run-flat tire provided with side reinforcing rubbers.
In an analogous art, Guillaumain teaches a run-flat tire (Para. [00145]) that contains side reinforcing rubbers (Fig. 7, Ref. Num. 50) that extend in a tire radial direction along an inner surface of the carcass in a tire that is intended for use in two-wheel vehicles (Para. [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Taniguchi with Guillaumain in order to add side reinforcing rubbers on the inner surface of the carcass. This modification will contribute to supporting the weight of the vehicle during a run-flat situation (Guillaumain; Para. [0147]). When these rubber inserts are added to the tire of Taniguchi, the tire will become a run-flat tire. However, modified Taniguchi does not teach that each bead core is formed by covering a wire with resin. 

In an analogous art, Fuji teaches a tire with a pair of bead cores (Fig. 2, Col. 1, lines 66-68 – Col. 2, lines 1-7) where the bead core is formed by covering a wire with resin (Fig. 2, Col. 1 lines 66-68 – Col. 2, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Taniguchi in order to form the bead cores by covering a wire with resin. This modification is beneficial as the resin is liquid at room temperature and fully capable of adhering to the bead element and will have a modulus of at least 50 kg/cm2 when cured to maintain its shape (Fuji; Col. 3, Lines 3-9). However, the modified Taniguchi does not teach that the belt layer is formed with a resin covered cord where the resin covering the cord is thermally welded to an adjacent resin covered cord.
In an analogous art, Mito teaches a reinforcing layer (belt layer) (Fig. 1, Ref. Num. 10) that is formed by covering a cord with resin (Fig. 2, Ref. Num. 10, 11 Para. [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Taniguchi in order to form the cords of the circumferential belt layer by embedding them in a matrix of thermoplastic resin. This modification will increase the rigidity of the reinforcing layer (Para. [0018]). However, the modified Taniguchi does not teach that the resin covering is formed in the shape of a parallelogram. 
In an analogous art, Isobe teaches forming a steel cord (Fig. 5, Ref. Num. C) for a tire (Fig. 1) and covering multiple steel cords in jointless material that is in the shape of a parallelogram (Fig. 5, Ref. Num. 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Taniguchi in order form the resin-covered cord structure in the shape of a parallelogram. This modification will help avoid the occurrence of air pockets during manufacturing (Isobe; Para. [0036]). Even though Isobe doesn’t teach a resin covering, the benefits of forming the structure in the shape of a parallelogram will still be beneficial for a resin structure.
Also regarding claim 1, the resin structure (Mito; Fig. 2, Ref. Num. 11) in adjacent windings of the modified Taniguchi are integrally joined. It is unclear how the term “welding” defines over the structure of the modified Taniguchi as the adjacent windings will be integrally joined after vulcanization (heat exposure). In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date to weld the adjacent sections of resin cord since Kon, similarly directed towards a tire having wound resin cord, teaches forming a tire with a resin covered belt layer (Fig. 1, Ref. Num. 24, 26; Para. [0046]) where the adjacent sections are thermally welded together to raise the bond strength between the cords (Para. [0087]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (JP 2012-131184 A) in view of Guillaumain et al. (US 2019/0248184 A1), Fuji (US Patent No. 4,320,791), Mito (JP 2007069745 A), Isobe (US 2010/0032072 A1) and optionally Kon et al. (US 2017/0305197 A1) as applied to claim 1 above, and further in view of Sportelli (US 2017/0305207 A1).
Regarding claim 4, modified Taniguchi teaches a bead filler (Taniguchi; Fig. 1, Ref. Num. 34) that extends from the bead cores (Fig. 1, Ref. Num. 32) along an outer surface of the carcass (Fig. 1, Ref. Num. 20) towards a tire radial direction outer side. However, modified Taniguchi does not teach that the bead filler is made of resin.	
	In an analogous art, Sportelli teaches that the bead apex (filler) (Fig. 1, Ref. Num. 26a, 26b; Fig. 3, Ref. Num. 59b) can be made out of lightweight materials such as resins (Para. [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Taniguchi with Sportelli to make the bead fillers out of resin. This modification will allow the bead fillers to be lightweight while still having the strength and stiffness of conventional compounds (Sportelli; Para. [0058]).
Response to Arguments
The express abandonment of copending application No. 16/623,766 has overcome the nonstatutory double patenting rejection previously set forth in the Non-Final Office Action mailed 02/01/2022.
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 	
Regarding applicant’s arguments that Isobe doesn’t teach that the circumferential layer is the only layer, Isobe teaches the benefits of forming a circumferential layer with a jointless material in a parallelogram shape and doesn’t give any reason to why those benefits wouldn’t also apply to the circumferential belt layer of Taniguchi.
Regarding applicant’s arguments that the parallelogram shape taught by Isobe will disappear during the vulcanization process, it is still unclear how the vulcanization process is different than the heat welding claimed by the instant application which maintains the parallelogram shape. Isobe discusses both forming the jointless material in a parallelogram and vulcanizing the tire without any mention of the jointless material losing its shape.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749